The Chancellor.
An infant is liable for necessaries, suitable to his rank and condition, when he has no other, means of. obtaining them except by the pledge of his own personal credit.- .But if he is under the care of a parent or guardian, who has the-means, and is willing to furnish him what is actually necessary, the _ infant can make no binding contract for any article whatever, without the consent of his legal protector and adviser. In Brainbridge v. Pickering, (2 W. Black R. 1325,) the court held that an infant could not bind herself to a stranger, und.er such circumstances, for what ■ ■might otherwise be allowed as necessaries. A similar decision was made by the court of appeals of South Cároliiia, in the case of Hull v. Connolly, (3 M’Cord’s L. R, 6.) In this . case, it appears that the. guardian made suitable provisions, for the clothing and sustenance of his ward, and endeavored to withdraw him from his vicious courses. Probably he might have succeeded, had it not been for the aid furnished to this profligate young man by the petitioners and *421others. Some of them must have known that he was selling his clothes, and squandering the the means they furnished him, to obtain liquor, and to defeat the plans which were formed for his reformation. Those who had actual knowledge of the facts deserve punishment rather than compensation. It is probable some of the petitioners were not aware that he was a minor and had a guardian; but that will not make his contracts binding for articles which were not necessary, under the actual circumstances. In Ford v. Fothergill, (1 Peake’s N. P. 230,) Lord Kenyon decided that an infant was not liable for clothing, where it was proved that his father furnished him with all that was actually necessary. He says: “ Whether he was living with his father or not, the person who dealt with him was bound to inquire and know who he was.” Here, it was known to every one who was acquainted with the infant, that he was idle and intemperate. If they chose to furnish him supplies, under such circumstances, without any inquiries as to the actual situation of the property, or as to his ability to contract, they must bear the loss. Hundreds of young men of property have been irretrievably ruined, especially in our large cities, by being furnished with supplies, under the pretence of their being necessaries, contrary to the wishes of their parents and guardians. It is to be hoped the legislature will interfere, and make it a criminal offence for any person, knowingly, to interfere with parental authority, or the rights of guardianship, in furnishing indiscreet or profligate young men with the means to continue in their vicious courses. In a recent casé in the city of New-York, a minor who had' been ruined by such conduct, and to whom money had been loaned at a most enormous rate of interest, was persuaded by the usurer to bind himself by oath to pay the whole amount when he should become of age, without making any objection to the legality of the loan. Such things, I am informed, are quite common in some of our cities.
Although this case is not one of that aggravated character, it is nevertheless impossible to allow these claims without overturning settled principles which are very essential to the peace - and happiness of private families, and to the preservation of *422public morals. The master, therefore, hás decided correctly. The exception must be overruled, with costs to be paid by the petitioners who have excepted, and the report is ‘confirmed. As the petitioners have brought their claims before the court in the least expensive manner possible, and as the estate in the hands of the committee is ample, I shall not charge' them with costs on the reference. But as they appealed from a correct decision of the master, after all the facts of the case ■ had been fully ascertained, they cannot be excused from'the payment of that part of the expense occasioned by such appeal. . ■